DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record P (US Publication No. 20160371966) discussed the concept of providing real time outdoor guidance application for mass evacuation, wherein  a cloud processor that detects an evacuation message, a portable device that receives a notification from the cloud app of the evacuation message, a processor of the cloud app that determines a current geographic location of the portable device and an evacuation destination for the portable device and that downloads a map to the portable device showing a route from the current location to the evacuation destination and a processor that updates the map based upon real-time events occurring along the route (see fig. 5 and abstract).
Another close prior art of record, Araiz-Boys et al. (US Publication No. 20140306820) discussed the concept of providing shelter evacuation response system wherein the software providing mapping of the first geographic locations by visually representing those on at least one digitally rendered geographic representation of the disaster area, the geographic representations servable to the communications appliances, receiving evacuation-success notification information at the server, the information sent from persons interacting with the electronic interface devices whom are evacuating from the first geographic locations, and visually associating the received evacuation-success notification information to the geographic locations and updating the at least one geographic representation (see pp0059 and Abstract).
However, singly and/or in combination the prior art references does not teach the at least claimed invention of a method, comprising: receiving, by a device and from one or more data sources, geospatial data identifying at least two of roads, buildings, or other objects of interest in a geographical region; transforming, by the device, the geospatial data identifying the at least two of roads, buildings, or other objects of interest into corresponding geospatial objects; correlating, by the device, destination data, that identifies destinations in the geographical region, with the geospatial objects to generate correlated data that includes the geospatial objects and the destination data; processing, by the device, the correlated data to add bounding boxes around the geospatial objects corresponding to the destinations in the geographical region, to generate modified correlated data; correlating, by the device, road weight and type data with the modified correlated data to generate final geospatial data for the geographical region; converting, by the device, the final geospatial data into a directed graph for the geographical region; receiving, by the device and from one or more data sources, event data identifying an event and inaccessible roads, caused by the event, in the geographical region; updating, by the device, the directed graph for the geographical region based on the event data, to generate an updated directed graph; and providing, by the device, a representation of the updated directed graph for display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645